MORTGAGE TAX
When a contract for sale or contract for deed is entered into, duly recorded and the mortgage tax paid in compliance with statute and thereafter the same property and the title are conveyed to the purchaser by the vendor by warranty deed to the purchaser and said mortgage is tendered for filing and recording, said mortgage is not again subject to the mortgage registration tax levied by 68 Ohio St. 1901 [68-1901] through 68 Ohio St. 1910 [68-1910] (1971). The Attorney General has considered your request for an opinion wherein you ask the following: "When a contract for sale or contract for deed is entered into, duly recorded and the mortgage tax paid in compliance with statute and thereafter the same property and the title are conveyed to the purchaser by the vendor by warranty deed to the purchaser and said mortgage is tendered for filing and recording is said mortgage subject to the mortgage registration tax levied by 68 Ohio St. 1901 [68-1901] — 68 Ohio St. 1910 [68-1910] (1971)?" Title 68 Ohio St. 1904 [68-1904](a) provides the amount of tax payable by a mortgagee. Title 68 Ohio St. 1904 [68-1904](b) provides in pertinent part as follows: "The tax herein provided shall be paid by the mortgagee . . . ." Title 68 Ohio St. 1905 [68-1905] provides in pertinent part as follows: "If subsequent to the recording of a mortgage on which all taxes, if any, accrued under this article have been paid a supplemental instrument or mortgage is recorded . . . Such additional instrument or mortgage shall not be subject to taxation under this article. . . ." It was obviously the intent of the Legislature in said section to insure that a mortgagee not pay the same tax twice on the same mortgage.  Title 68 Ohio St. 1907 provides in pertinent part as follows: "No mortgage of real property shall be recorded by any county clerk unless there shall be paid the tax imposed by and as in this article provided. . . ." The statutes do not address themselves to any specific time or specific point during the transfer of property from vendor to purchaser when the mortgage tax must be paid. They simply require that the tax be paid by the mortgagee prior to the recordation of the mortgage. Furthermore, it should be noted that 68 Ohio St. 1905 specifically exempts mortgagees from having to pay a mortgage tax twice on the same mortgage.  The intent of the Legislature was obviously to insure that the mortgagee pay the required tax prior to recordation of the mortgage. Had the Legislature intended that said tax be paid at one specific point in the negotiations (i.e. at the time the contract for sale or contract for deed was entered into or at the time the conveyance was actually made) it would have so stipulated.  It is, therefore, the opinion of the Attorney General, that your question be answered as follows: When a contract for sale or contract for deed is entered into, duly recorded and the mortgage tax paid in compliance with statute and thereafter the same property and the title are conveyed to the purchaser by the vendor by warranty deed to the purchaser and said mortgage is tendered for filing and recording, said mortgage is not again subject to the mortgage registration tax levied by 68 Ohio St. 1901 [68-1901] through 68 Ohio St. 1910 [68-1910] (1971). (AMALIJA J. HODGINS) (ksg)